Exhibit 10.2







FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is made
as of July 3, 2014 (“First Amendment Closing Date”), by and between AMERICAN
INSURANCE ACQUISITION INC., a Delaware corporation (the “Borrower”), which has
its chief executive office located at 150 Northwest Point Blvd., 3rd Floor, Elk
Grove Village, Illinois 60007, and FIFTH THIRD BANK, an Ohio banking corporation
(the “Lender”), whose address is 1701 Gold Road, Suite 900, Rolling Meadows,
Illinois 60008.


R E C I T A L S:


A.    On or about May 7, 2014 (“Closing Date”), Lender made a revolving line of
credit loan available to the Borrower in the maximum principal amount of up to
Ten Million and No/100 Dollars ($10,000,000.00) (“Revolving Loan”), pursuant to
the terms and conditions of that certain Loan and Security Agreement dated as of
the Closing Date, by and between Lender and Borrower (as amended hereby and as
may be further amended, restated, supplemented or otherwise modified from time
to time, after giving effect to this Amendment, the “Loan Agreement”), and as
evidenced by that certain Revolving Promissory Note of dated as of the Closing
Date, made payable by Borrower to the order of Lender in the original principal
amount of the Loan (“Revolving Note”). All capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Loan Agreement.
 
B.    The Revolving Loan is secured by, among other things, (i) the Loan
Agreement, (ii) that certain Stock Pledge Agreement dated as of the Closing
Date, by and among Borrower, Camelot Services, Inc., a Missouri corporation, and
Lender, and (iii) the other Loan Documents.


C.    Borrower desires to make certain amendments to the Loan Documents as more
fully set forth below.


AGREEMENTS:


NOW, THEREFORE, in consideration of (i) the facts set forth hereinabove (which
are hereby incorporated into and made a part of this Agreement), (ii) the
agreements by Lender to amend the Loan Documents, as provided herein, (iii) the
covenants and agreements contained herein, and (iv) for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


1.Amendment to the Loan Agreement. Subject to the terms and conditions hereof,
and in accordance with Section 13.3 of the Loan Agreement, the definition of
“Statutory Unassigned Surplus Eligible for Dividend Calculation” in Section 1.1
(Defined Terms) of the Loan Agreement is hereby deleted in its entirety and
restated as follows:
“Statutory Unassigned Surplus Eligible for Dividend Calculation' shall mean the
sum of:


(a).    the lesser of (i) ten percent (10%) of the Statutory Surplus of American
Country, and (ii) the year-to-date Statutory Net Income of American Country,
plus


(b).     the lesser of (i) ten percent (10%) of the Statutory Surplus of
American Service, and (ii) the year-to-date Statutory Net Income of American
Service, plus






--------------------------------------------------------------------------------

Exhibit 10.2



(c).    the lesser of (i) ten percent (10%) of the Statutory Surplus of Gateway,
and (ii) the year-to-date Statutory Net Income of Gateway.”


2.Representations and Warranties. By execution hereof, Borrower hereby
represents and warrants to Lender as follows:
(a)no Event of Default exists as of the date hereof or would result from the
amendments contemplated hereby;


(b)the representations and warranties contained in Section 7 of the Loan
Agreement or in any other Loan Document, or which are contained in any of the
financial statements from time to time certified by Borrower and furnished
pursuant thereto, are true and correct on and as of the date hereof except that
to the extent that such representations, warranties or financial statements
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date;


(c)it has the requisite corporate or organizational power and authority and has
taken all necessary corporate and other organizational action to authorize the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby; and


(d)this Agreement has been duly executed and delivered by Borrower and its duly
authorized officers, and constitutes a legal, valid and binding obligation of
Borrower, enforceable in accordance with its terms, except as may be limited by
debtor relief laws or by general equitable principles.


3.Conditions Precedent to Effectiveness. This Agreement shall become effective
upon the date on which all of the following conditions precedents have been
satisfied (or otherwise waived in accordance with Section 13.3 of the Loan
Agreement):
(a)Counterparts of this Agreement. Receipt by Lender of executed original
counterparts (or electronic copies followed promptly by originals) of this
Agreement, which shall be in form and substance satisfactory to Lender;
(b)No Material Adverse Effect. There has been no event or circumstance since the
Closing Date that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and
(c)Fees and Expenses. Borrower shall have paid to Lender all reasonable
out-of-pocket expenses accrued or incurred by Lender on or before the First
Amendment Closing Date (including all reasonable fees, charges and disbursements
of counsel to Lender (directly to such counsel if requested by Lender)), plus
such additional amounts of such fees, charges and disbursements as shall
constitute its estimate of such reasonable fees, charges and disbursements
incurred or to be incurred through the closing proceedings; provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and Lender and all fees were incurred in connection with the execution
and delivery of this Amendment.


4.Effect of this Agreement. Borrower agrees that, except as expressly provided
herein or in the other documents to be executed and delivered to Lender in
connection herewith, (a) the Loan Agreement and the other Loan Documents shall
remain unmodified and in full force and effect, and (b) this Agreement shall not
be deemed to (i) be a waiver of, consent to, a modification of or amendment to
any other term or condition of the Loan Agreement, any other Loan Document or
any other agreement by and between the Borrower, on the one hand, and Lender, on
the other hand, (ii) prejudice any other right or rights which Lender may now
have or may have in the future under or in connection with the Loan Agreement or
the other Loan Documents or any of the instruments or agreements




--------------------------------------------------------------------------------

Exhibit 10.2



referred to therein, as the same may be amended, restated, supplemented or
otherwise modified from time to time, or (iii) be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with Borrower or any other Person with respect to any waiver, amendment,
modification or any other change to the Initial Loan Agreement or any other Loan
Document or any rights or remedies arising in favor of Lender under or with
respect to any such documents. References in the Loan Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and in any other Loan Document to the “Loan Agreement” shall be deemed
to be references to the Loan Agreement as modified hereby. This Amendment shall
be deemed incorporated into, and a part of, the Loan Agreement and shall
constitute a “Loan Document” under and as defined in the Loan Agreement.
5.Reaffirmations of Borrower. Borrower hereby (a) agrees that this Agreement
shall not limit or diminish the obligations of such Persons under, or release
such Persons from any obligations under, the Loan Agreement and each other Loan
Document to which such Person is a party, (b) confirms and reaffirms its
obligations under the Loan Agreement and each other Loan Document to which it is
a party, and (c) agrees that the Loan Agreement (as modified hereby) and each
other Loan Document remain in full force and effect and are hereby ratified and
confirmed.
6.Inconsistencies. To the extent there are any inconsistencies between the Loan
Agreement and any of the other Loan Documents, the Loan Agreement shall control.
7.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Illinois, without regard to its
conflicts of law principles.
8.Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
9.Electronic Transmission. This Agreement may be executed by one or more parties
hereto as a facsimile, telecopy, pdf or other reproduction, and an executed copy
of this Agreement may be delivered by one or more parties hereto by facsimile,
e-mail or other electronic transmission pursuant to which the signature of or on
behalf of such party can be seen, and such execution and delivery shall be
considered valid, binding and effective for all purposes.


[Signature Page Follows]






--------------------------------------------------------------------------------

Exhibit 10.2





Signature Page to First Amendment to Loan and Security Agreement




IN WITNESS WHEREOF, the parties hereto have executed this Amendment dated as of
the day and year first above written.


LENDER:


FIFTH THIRD BANK, an Ohio banking corporation


By: /s/Jeffrey Bobis
Name: Jeffrey Bobis
Title: Vice President
BORROWER:


AMERICAN INSURANCE ACQUISITION INC., a Delaware corporation 


By:/s/Scott D. Wollney
Name:Scott D. Wollney
Title:Chief Executive Officer and President













